DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:   On page 1, line 9, the status of the parent application should be updated.
Appropriate correction is required.
Claims 5 and 12 are objected to because of the following informalities:  In claim 5, line 2 and claim 12, line 2, “complimentary” should read --complementary--.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 1, there is no antecedent basis for “said step of disposing” (“disposing” should read --mounting--).  
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,591,248. This is a statutory double patenting rejection.
It is noted that throughout claims 1-14, a door and a wall are not regarded as being positively claimed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5, 6, 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello 5,118,175.
As noted above, a door and a wall are not being positively claimed.  
Re claim 1, Costello teaches a firearm receptacle comprising a mounting structure 12, 34 configured to be fixably mounted to a wall 14, a firearm holder 32, a door stopper 16 capable of 

Re claim 2, the door stopper includes a platform 16 hingably coupled to the mounting structure 12, 34, the platform configured to rotate no more that ninety degrees between its deployed and stowed positions, and the firearm holder 32 being disposed between the platform 16 and a portion 34 of the mounting structure.
Re claim 3, the firearm holder 32 is fastened at 54, 56 to the platform 16 in fig. 4.
Re claim 5, the receptacle includes a latch including a first portion 42 coupled to the mounting structure, and a second portion 36 coupled to the platform, the portions 36, 42 being free to engage one another when the holder 32 is empty, and the portions 36, 42 being prevented from engaging one another when an oversized firearm is disposed in the holder 32, such that the platform 16 may not move to its stowed position in fig. 1.
Re claim 6, the holder is configured to point a firearm in a downward direction in fig. 2 in the deployed position.
Re claim 8, Costello teaches a method of manufacturing a firearm receptacle comprising providing a mounting structure 12, 34 configured to be fixably mounted to a wall 14, providing a firearm holder 32, providing a door stopper 16 capable of stopping a door and configured to transition between a deployed position in fig. 2 and a stowed position in fig. 1, coupling the door stopper at 40 to the mounting structure, mounting the holder 32 between the door stopper 16 and the mounting structure 
Re claim 9, the stopper includes providing a platform 16, and the step of coupling the stopper to the structure 12, 34 includes a hinge 40 connection.
Re claim 10, the firearm holder 32 is fastened at 54, 56 and 48, 52 in fig. 4 between the stopper 16 and the mounting structure 12, 34.
Re claim 12, the receptacle is provided with a latch including a first portion 42 coupled to the mounting structure, and a second portion 36 coupled to the platform, the portions 36, 42 being free to engage one another when the holder 32 is empty, and the portions 36, 42 being prevented from engaging one another when an oversized firearm is disposed in the holder 32, such that the platform 16 may not move to its stowed position in fig. 1.
Re claim 13, the method also includes providing a limiter 44, 46, 48, 54 in the fig. 2 deployed condition where a firearm is disposed in a pointed downward direction.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Costello 5,118,175 in view of Christoff 9,801,455.

Re claim 11, Christoff teaches a firearm holder 10 formed of a collapsible pouch (column 2, lines 60-62).
It would have been obvious to form the firearm holder 32 of Costello as a collapsible pouch, in view of the teaching of Christoff, to provide expected storage capabilities, including allowing other objects to be stored in the mounting structure 12, 34 of Costello also.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Costello 5,118,175 in view of Christoff 9,801,455 and Derkatz 5,016,793.
Re claim 7, Christoff teaches a firearm holder 10 formed of a flexible material (column 2, lines 60-62).  Derkatz teaches forming a firearm holder holster of a ballistic material (column 2, lines 42-45).  
Re claim 14, Christoff teaches a firearm holder 10 formed of a flexible material (column 2, lines 60-62).  Derkatz teaches forming a firearm holder holster of a ballistic material (column 2, lines 42-45).  
It would have been obvious to form the firearm holder 32 of Costello as a flexible ballistic material, in view of the respective teachings of Christoff and Derkatz, to provide expected storage capabilities, including allowing other objects to be stored in the mounting structure 12, 34 of Costello also, and to optimize the strength of the holder 32 of Costello.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Siler et al 6,405,861 teaches a firearm disposed in a downward direction in fig. 6 and a limiter 5.  McGoldrick 2015/0343958 teaches a latch 128.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 4, 2021